NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2009-5074


                     ENERGY SECURITY OF AMERICA CORP.
                          and ALBERT CALDERON,

                                                    Plaintiffs-Appellants,

                                         v.


                                 UNITED STATES,

                                                    Defendant-Appellee,


      Reina A. Calderon, Energy Security of America Corp., of Bowling Green, Ohio,
argued for plaintiffs-appellants.

       Michael N. O’Connell, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
defendant-appellee. With him on the brief were Tony West, Assistant Attorney General,
Jeanne E. Davidson, Director, and Mark A. Melnick, Assistant Director.

Appealed from: United States Court of Federal Claims

Senior Judge Eric G. Bruggink
                     NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                     2009-5074

                     ENERGY SECURITY OF AMERICA CORP.
                          and ALBERT CALDERON,

                                                    Plaintiffs-Appellants,

                                          v.

                                  UNITED STATES,

                                                    Defendant-Appellee.



         Appeal from the United States Court of Federal Claims in 08-CV-373,
         Senior Judge Eric G. Bruggink.
                          __________________________

                           DECIDED: December 15, 2009
                           __________________________


Before RADER, PLAGER, and PROST, Circuit Judges.

PER CURIAM.

      Appellants Energy Security of America Corp. and Albert Calderon filed a

complaint in the United States Court of Federal Claims alleging that actions and

inactions taken by the Department of Energy effected a Fifth Amendment taking of

property rights in connection with patents owned by Appellants.        The trial court

dismissed Appellants’ complaint pursuant to Rule 12(b)(1) of the Rules of the United

States Court of Federal Claims (RCFC) because their claim was barred by the statute of
limitations. 1 The trial court further concluded that even if the claim was not time-barred,

the complaint should be dismissed under RCFC 12(b)(6) for failure to state a claim upon

which relief can be granted.

       We have reviewed the trial court’s thorough and well-reasoned opinion, read the

briefs with care, and listened attentively to the arguments of counsel, but we can find no

basis on which to reverse the trial court’s findings and conclusions. Accordingly, we

must affirm the judgment of the trial court.



                                          COSTS

       Each party shall bear its own costs.




       1
              Energy Sec. of Am. Corp. v. United States, 86 Fed. Cl. 554 (2009).

2009-5074                                      2